El Juez PeesideNte Se. HeeNÁNdez,
emitió la opinión del tribunal.
A virtud de orden de ejecución expedida por la Corte de Distrito de Mayagüez al marshal de la misma, para el cum-plimiento de sentencia dictada á favor de Agustín Hernán-dez Mena, en pleito seguido contra Julio Medina González en cobro de dinero, dicho márshal embargó, como de la propie-dad de Medina, una parcela de doce cnerdas de terreno con casa vivienda, radicada en el barrio de “Sábalos” del mu-nicipio de Mayagüez, cuya venta en publica subasta se señaló' para el día 24 de noviembre del año próximo pasado.
Antes de verificarse la subasta anunciada, presentó Arturo-Eosaclo Fussá ante la referida corte, demanda de tercería de dominio contra Agustín Hernández Mena y Julio Medina. González, para que por sentencia se declarara ser de su pro-piedad el terreno embargado, que había adquirido del Medina González mediante escritura pública de venta otorgada en 12 de enero de 1910, condenando además a Hernández Mena, a pagar al demandante doscientos cincuenta dollars en concepto de indemnización de daños y perjuicios, y las cos-tas.
En la misma demanda solicitó Rosado Fussá se expidiera, una orden de injunction preliminar contra Agustín Hernán-dez Mena, Julio Medina González y Ramón Irizarry Ursulich,, márshal de la Corte de Distrito de Mayagüez, para que se abstuvieran de proceder a la venta de la finca embargada, y la corte señaló día para discutir la solicitud, poniendo a la vez a las partes en entredicho mediante fianza por la suma de ochocientos dollars, que había de prestar y prestó el peti-cionario Rosado Fussá.
Al contestar Hernández Mena la demanda, estuvo con-forme en que se declarara con lugar en cuanto a la acción de tercería, sin especial condenación de costas, y pidió fuera de-*619sestimada en cuanto a la acción de daños y perjuicios, que alegaba haber sufrido el demandante.
Por lo que toca a la solicitud de injunction, se opuso a ella Hernández Mena, y pidió se revocara la orden de entre-dicho que había sido expedida.
La corte después de oídas las alegaciones de las partes concedió el injunction preliminar solicitado, quedando en en-tredicho las partes en la forma en que se había dispuesto.
Celebrado el juicio, fué dictada sentencia que, copiada a la letra, dice así:
“Esta causa fué llamada para juicio el día nueve de diciembre de 1910, compareciendo el demandante por su abogado Sr. Angel A. Vázquez y el demandado Agustín Hernández Mena en persona, sin que compareciera el otro demandado cuya rebeldía consta anotada en el récord. La corte, después de oir los alegatos, la prueba practicada y los argumentos de las partes comparecientes, reservó su decisión basta el día de hoy en que declara que la ley y los hechos están a favor del demandante, en cuanto a su demanda de tercería y solicitud de injunction. En cuanto a la indemnización que pide el deman-dante, la corte es de opinión que no se ha probado que el demandado Agustín Hernández haya trabado de mala fe el embargo a que se refiere la demanda, ni se ha demostrado claramente la cuantía de los perjuicios sufridos por el demandante, pero, sí aparece de la prueba que el demandado Hernández, no levantó el embargo después de tener aviso expreso del traspaso de la propiedad y obligó al demandante a acudir a los tribunales, por lo que debe condenársele en costas a dicho demandado Agustín Hernández. En su consecuencia, la corte declara con lugar la demanda de tercería de bienes inmuebles, ordena que se levante y cancele el embargo .practicado a instancia del demandado Agustín Hernández Mena sobre la finca referida en la demanda y la cual se describe en' esta forma:
“ ‘Fracción de terreno, radicada en el barrio de Sábalos de este municipio, a pastos, frutos menores y cañas dulces, con su casa habi-tación de madera, terrera, compuesta de doce cuerdas, o sean 4 hec-táreas, 61 áreas, 64 centiáreas; lindando al norte con un camino veci-nal y al saliente terrenos de Don Francisco Ramírez. ’
“Y declara, que ninguno de los demandados tiene derecho real ni personal, título o interés alguno sobre la referida finca y que ésta pertenece, al demandante Arturo Rosado Fussá. Se hace definitivo y *620perpetuo el injunction preliminar librado en esta causa y se imponen al demandado Agustín Hernández Mena -las costas causadas en este litigio.
“Regístrese esta sentencia en el libro correspondiente de esta corte y líbrese mandamiento al marshal para su cumplimiento.
“Mayagüez, P. R., diciembre 12 de 1910. (Firmado) Otto Schoen-rich, Juez del Distrito.”
Contra esa sentencia interpuso Agustín Hernández Mena recurso de apelación para ante esta Corte Suprema, en cuan-to decreta el injunction definitivo y le condena en costas.
Así las cosas, el demandante Rosado Fussá presentó en la corte inferior memorandum de los desembolsos que debía reintegrarle Hernández Mena, consistentes en las siguien-tes partidas: Una, de $8.70, por honorarios del secretario; otra, de $3 pagados a Juan Arroyo y Mestre por emplazar a los demandados; la tercera, de $200 que había percibido por sus servicios profesionales en el caso el abogado Angel A. Váz-quez ; y- la última, de 50 centavos pagados a Americo Puig y Rosario por servir a Hernández Mena una copia del memorandum de costas; total, $212.20.
Todas esas partidas, con excepción de la primera, fueron impugnadas por Hernández Mena; y habiendo convenido las partes en someter memorandum e impugnación a la consi-deración de la corte sin otro requisito, la - corte, por orden de 9 de enero último aprobó dicho memorandum, con la sola modificación de fijar la partida de honorarios de abogado en la suma de $125 contla cuya orden también interpus'o Her-nández Mena recurso de apelación para ante, esta Corte Su-prema.
Como se ve, dos son los recursos sometidos a nuestra consideración; uno de ellos, contra la sentencia que dictó la Corte de Distrito de Mayagüez en 12 de diciembre del año próximo pasado, en cuanto decreta el injunction definitivo y condena en costas a Agustín Hernández Mena; y el otro, contra la orden aprobando el memorandum de costas en la forma expresada.
*621Por lo que toca al primer recurso, el artículo 327 del Código de Enjuiciamiento Civil, tal como lia quedado en-mendado por ley aprobada en 12 de marzo de 1908, dispone que los honorarios y costas serán concedidos discrecional-mente por el juez que entienda en el pleito o procedimiento, teniendo en cuenta el grado de culpabilidad si lo hubiere, de la parte condenada por la sentencia.
La corte inferior estimó en vista del resultado de las pruebas, que Agustín Hernández Mena no levantó el embargo después de haber tenido aviso expreso del traspaso de la propiedad, obligando así al demandante a establecer el pre-sente juicio de tercería; y nada hay en el escrito de exposi-ción del caso que nos demuestre que la corte inferior incu-rrió en manifiesto error al hacer semejante apreciación. Siendo ello así, no puede afirmarse bajo concepto alguno que dicha corte abusara de la facultad discrecional que la ley le otorga para conceder honorarios y costas.
No habiéndose interpuesto recurso de apelación contra la sentencia en cuanto declara con lugar la demanda de ter-cería con la que se conformó Hernández Mena, reconociendo al contestarla el derecho que asiste a la parte demandante, carece de finalidad el recurso de apelación interpuesto contra la sentencia en cuanto decreta el injunction definitivo, pues éste tiene por objeto-impedir la venta judicial de la finca em-bargada, y aunque se dejara sin efecto, la sentencia impediría que dicha venta se llevara a cabo para satisfacer un crédito de Julio Medina González con el producto de una finca que se de-clara ser de la propiedad de Arturo Rosado Fussá. Huelga, pues, discutir los motivos en que se funda el recurso para la revocación del injunction perpetuo decretado.
En cuanto a la orden recurrida aprobando el memorandum de costas con la modificación que hizo el juez inferior, las alegaciones que ha hecho por escrito ante esta Corta Suprema la representación de Agustín Hernández Mena, se encaminan a demostrar que en el presente caso no procedía condena especial de costas, y que no habiéndose suminis-*622trado pruebas para demostrar que Bosado Pussá había pa-gado las partidas incluidas en el memorandum de costas, no ha podido Hernández Mena ser condenado a su reintegro.
Ta hemos dicho que la corte inferior no cometió abuso de discreción al condenar en costas a Agustín Hernández Mena, y como del record consta que Juan Arroyo Mestre prestó el el servicio de emplazamiento de los demandados, que el abo-gado Angel A. Vázquez llevó en el pleito la defensa de Juan Bosado Pussá y que la entrega del memorandum de costas se hizo a Agustín Hernández Mena, no hay duda de que las partidas del memorandum de costas, en la forma en que fue aprobado por el Juez, son realmente debidas a Bosado Pussá.
Por las razones expuestas, entendemos que procede la con-firmación de la sentencia de la corte de Mayagüez de 12 de diciembre del año último, en la parte.en que ha sido recurrida, y también la de la orden apelada ele 9 de enero del corriente año.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.